Citation Nr: 1014459	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) schedular 
rating for bilateral hearing loss prior to June 23, 2009.  

2.  Entitlement to a schedular rating in excess of 10 percent 
for bilateral hearing loss from June 23, 2009.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to June 23, 2009, on an 
extraschedular basis and entitlement to a rating in excess 
of 10 percent from that date, also on an extraschedular 
basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to 
April 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, in pertinent part, the 
RO denied an increased (compensable) rating for bilateral 
hearing loss.  The Veteran's disagreement with that decision 
led to this appeal.  

The Veteran testified at a Board the undersigned Veterans Law 
Judge at a hearing held at the RO in June 2009.  In 
September 2009, the Board remanded the case for additional 
development.  While the case was in remand status, the 
Veteran was granted an increased schedular rating, 
to 10 percent, for bilateral hearing loss, effective 
June 23, 2009.  The Veteran continued his appeal, and the 
case is now before the Board for further appellate 
consideration.  

The issue of entitlement to an increased (compensable) rating 
for bilateral hearing loss prior to June 23, 2009, on an 
extraschedular basis and entitlement to a rating in excess 
of 10 percent from that date, also on an extraschedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Not more than a Level III hearing impairment of the right 
ear or more than a Level I hearing impairment of the left ear 
is shown prior to June 23, 2009.  

2.  Not more than a Level XI hearing impairment of the right 
ear or more than a Level I hearing impairment of the left ear 
is shown from June 23, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for 
bilateral hearing loss have not been met for the period prior 
to June 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The criteria for a schedular rating in excess of 
10 percent for bilateral hearing loss have not been met from 
June 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for 
his service-connected bilateral hearing loss was received in 
December 2005.  Thereafter, in a letter dated in 
December 2005, the RO notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  In a subsequent letter dated in 
March 2006, the RO provided the Veteran with notice regarding 
the assignment of disability ratings and effective dates, and 
in May 2008, the RO provided the Veteran with detailed 
information regarding the rating criteria for hearing loss.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records have been obtained and associated with 
his claims file, and the Veteran has also been provided with 
VA examinations to assess severity of his service-connected 
disability.  As noted in the Introduction the Veteran 
testified at a Board hearing in June 2009.  At that time he 
also additional evidence with a waiver of consideration by 
the RO.  He has not indicated that he has or knows of any 
additional information or evidence pertaining to his claims.  

Based on the foregoing, the Veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, the RO has already staged the ratings for the Veteran's 
hearing loss; the following analysis is therefore undertaken 
with consideration of the possibility of further staged 
rating.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for  
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The Rating Schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85.  


	(CONTINUED ON NEXT PAGE)






Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 





Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under 
§ 3.350 of this chapter.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
"Numeric Designation of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination," (Table VI) is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  
It should be noted that Table VIA, "Numeric Designation of 
Hearing Impairment Based Only on Pure tone Threshold 
Average," is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the pure 
tone threshold average.  Table VIa will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  38 C.F.R. 
§ 4.85(c).  
"Pure tone threshold average," as used in TablesVI and VIA, 
is the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.6) to determine the Roman 
numeral designation for hearing impairment from Table VI and 
VIA.  38 C.F.R. § 4.85(d).  
Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).  

Factual background and analysis

In a rating decision dated in October 1971, the RO granted 
service connection for hearing loss with a noncompensable 
rating effective from May 1971, and that rating was continued 
to the time of this appeal.  

VA medical records show that at an audiology consultation in 
August 2005, the Veteran complained of no hearing in the 
right ear.  After examination, the audiologist said that pure 
tone air and bone conduction testing revealed a mild to 
profound sensorineural hearing loss from 500 to 8000 Hz in 
the right ear and normal hearing in the left ear with the 
exception of a moderate sensorineural hearing loss at 4000 
Hz.  The audiologist further reported very poor word 
recognition in the right ear and excellent word recognition 
in the left ear.  The assessment of the VA physician who 
conducted an otolaryngology examination in November 2005 was 
bilateral neurosensory hearing loss.  The physician cleared 
the Veteran for hearing aid evaluation.  

At a VA audiology examination in January 2006, pure tone 
thresholds in decibels were as follows:  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
40
55
100
105
75
LEFT
10
10
10
5
55
20

Speech recognition scores using the Maryland CNC Word List 
were 90 percent in the right ear and 96 percent in the left 
ear.  

VA treatment records show fitting for a right ear hearing aid 
in February 2006 with delivery in March 2006.  In 
January 2007, the Veteran reported he was very happy with his 
right hearing aid and the only issue was reduced clarity in 
background noise environments.  

The Veteran submitted a graphical report of audiometric 
testing done in April 2006 at the Santa Fe Center for 
Audiology.  It was noted that insert earphones were used.  
Word discrimination scores using the "C1/2 List" were 
68 percent in the right ear and 100 percent in the left ear.  

At a VA audiology consultation in October 2007, pure tone 
thresholds in decibels were as follows:  


	(CONTINUED ON NEXT PAGE)



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
40
55
95
100
73
LEFT
10
10
10
5
50
19

Speech recognition scores based on a W-22 Word List were 
88 percent in the right ear and 100 percent in the left ear.  

VA medical records show the Veteran received a new right ear 
hearing aid in January 2009; the audiologist used threshold 
results from October 2007.  

At his June 2009 Board hearing, the Veteran testified that he 
had particular difficulty hearing from his right ear and 
although VA had provided a hearing aid, it had required 
multiple adjustments and he still could not hear if there was 
any background noise at all.  The Veteran testified that 
earlier in the day he had had a hearing examination and the 
private audiologist told him his right ear had deteriorated 
since 2006 and that eventually he would not be able to hear 
at all.  The Veteran submitted the report of a June 2009 
private audiogram, and the report was in graphical form.  In 
addition, he submitted a June 2009 statement from his brother 
who stated that he and the Veteran had lived together since 
1995.  He said he had noticed the Veteran's hearing had 
diminished and he could not carry on a normal conversation 
with the Veteran unless they were face to face in the same 
room.  The brother said he wore hearing protection when the 
Veteran watched television because he had to have the volume 
very high.  

At a VA audiology examination in December 2009, pure tone 
thresholds in decibels were as follows:  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
50
55
95
105+
110
90
LEFT
20
20
20
25
60
31

Speech recognition scores were 8 percent in the right ear and 
95 percent in the left ear.  The audiologist stated there was 
moderately severe to profound sensorineural hearing loss in 
the right ear and normal hearing to moderately severe 
sensorineural hearing loss in the left hear.  In addition, 
the audiologist interpreted the audiologic testing completed 
in the private sector in June 2009 and said that results 
obtained were similar to VA results except for low frequency 
loss in the right and left ear.  The audiologist said this 
elevation of thresholds was consistent with the use of insert 
earphones, which, if used inaccurately, would show more 
hearing loss that was truly there.  The audiologist said this 
was a common mistake seen from testing in the common sector 
and observed that inserts were the type of earphone 
documented on the audiogram.  

Looking first to the period prior to June 23, 2009, and 
applying the method for evaluating hearing loss to the 
results of the January 2006 VA examination, the pure tone 
threshold averages and speech discrimination scores, when 
applied to Table VI  produce Level III hearing in the right 
ear and Level I hearing in the left ear.  Application of 
these findings to Table VII results in a noncompensable 
rating for the Veteran's bilateral hearing loss.  

The Board acknowledges there are additional records, private 
and VA, pertaining to audiological evaluations and 
prescription of a right hearing aids prior to June 23, 2009.  
The Board notes the neither the April 2006 private 
audiological evaluation nor the October 2007 VA audiometric 
testing used the Maryland CNC Word List, precluding the use 
of either examination as the basis for the evaluation of the 
Veteran's hearing impairment.  Further, in none of the 
examination results prior to June 23, 2009, is there an 
indication of the presence of exceptional patterns of hearing 
impairment that would warrant use of Table VIA in the 
determination of the Roman numeral designation for hearing 
impairment in either ear.  See 38 C.F.R. §§ 4.85, 4.86.  

As to the period from June 23, 2009, application of the 
method for evaluating the Veteran's hearing impairment to the 
results of the December 2009 VA examination, the pure tone 
threshold averages and speech discrimination scores, when 
applied to Table VI produce Level XI hearing in the right ear 
and Level I hearing in the left ear.  Application of these 
findings to Table VII results in a 10 percent rating for the 
Veteran's bilateral hearing loss.  The evidence of record 
provides no basis for a higher schedular rating.  In this 
regard, the VA audiologist who reviewed the graphical report 
of private audiological testing that was done in June 2009 
specifically noted that the results were similar to the 
December 2009 VA examination results and at the same time 
explained the deficiencies in testing associated with the 
uses insert earphones used by the private audiologist.  In 
addition, the Board notes that as with the earlier private 
audiological testing in April 2006, the report indicates that 
the private audiologist did not uses the Maryland CNC Word 
List, precluding the use of the June 2009 private examination 
as the basis for an evaluation in excess of the currently 
assigned 10 percent rating from June 23, 2009.  Further, as 
with the earlier period, the examination results include no 
indication of the presence of exceptional patterns of hearing 
impairment that would warrant use of Table VIA in the 
determination of the Roman numeral designation for hearing 
impairment in either ear.  See 38 C.F.R. §§ 4.85, 4.86.  

In addition to the foregoing, the Board has considered the 
Veteran's statements and hearing testimony along with the 
statement from his brother concerning limitations experienced 
by the Veteran before and since June 2009, but, as noted 
above, schedular disability ratings for hearing impairment 
are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations or rendered.  See Lendeman, 3 Vet. 
App. at 349.  The audiological data in this case do not 
permit the assignment of compensable schedular evaluation 
prior to June 23, 2009, or a schedular rating in excess 
of 10 percent from that date.  

As the preponderance of the evidence is against compensable 
rating for bilateral hearing loss on a schedular basis prior 
to June 23, 2009, and is also against a schedular rating in 
excess of 10 percent from that date, the benefit-of-the doubt 
rule is not for application, and the increased rating claim 
must be denied.  




ORDER

Entitlement to an increased (compensable) schedular rating 
for bilateral hearing loss prior to June 23, 2009, is denied.  

Entitlement to a schedular rating in excess of 10 percent 
from June 23, 2009, is denied.  

REMAND

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, 22 Vet. App. at 245.  This is 
accomplished once the RO has adjudicated the question of 
extraschedular entitlement.  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this instance, the Veteran has alleged that the 
noncompensable and 10 percent schedular ratings for his 
bilateral hearing loss are inadequate and do not adequately 
reflective of the degree of social and industrial impairment 
he experiences as a result of his diminished auditory acuity.  
In support thereof, the Veteran has testified as to his 
limitations, and his brother has reported adverse effects of 
the hearing disability on the Veteran's relationships with 
family and friends.  Most notably, the VA audiologist who 
examined the Veteran in December 2009 said the Veteran's 
hearing loss could preclude him from obtaining gainful 
employment and/or participating in social events.  The 
audiologist further stated that the Veteran's hearing loss 
may be a barrier to a wide range employment settings and he 
would have trouble working well in very noisy environments 
and in environments that require him to often use non face-
to-face communications equipment (such as speakers, 
intercoms, etc.).  The audiologist said the opinion was made 
in regard to the Veteran's hearing loss alone and did not 
address difficulties posed by other disabilities.  

Based on the evidence presented indicating a marked 
interference with employment, among other limitations imposed 
by his service-connected hearing loss, referral of this 
matter to the appropriate VA official is deemed warranted.  
Remand is required to effectuate this consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to ensure compliance 
with the VCAA as to a claim for an 
increased (compensable) extraschedular 
rating for bilateral hearing loss prior 
to June 23, 2009, and a rating in excess 
of 10 percent on an extraschedular basis 
from that date.  The Veteran should be 
apprised of what information and evidence 
are necessary to support his claim for 
such rating, including but not limited to 
examination and treatment records 
compiled by VA and non-VA sources, 
medical statements, competent lay 
statements describing symptoms, employer 
statements, evidence of employer 
accommodation, confirmation of use of 
sick leave for the disability in 
question, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional 
circumstances relating to such 
disability. He should be specifically 
informed that the basis for the 
assignment of an extraschedular 
evaluation is that there is a showing 
that the schedular evaluation assigned is 
inadequate, with such related factors as 
frequent periods of hospitalization for 
management of the disability or a 
resulting marked interference with 
employment due solely to that disability.

2. Then, the AMC/RO is to refer the 
question of whether an extraschedular 
rating is for assignment to the VA's 
Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service for appropriate consideration and 
any action deemed warranted.

3. Thereafter, the issue of entitlement 
to an increased (compensable) 
extraschedular rating for bilateral 
hearing loss prior to June 23, 2009, and 
a rating in excess of 10 percent on an 
extraschedular basis from that date 
should be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority, inclusive of 
the provisions of 38 C.F.R. § 3.321(b).  
If the benefit sought on appeal remains 
denied or not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


